DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 4/25/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate “column_line_”, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
 
Claim Status
 Claims 1-8 stand rejected. Claims 1-8 are pending.

Response to Arguments
 Applicant’s arguments, see Arguments/Remarks, filed 4/25/2022, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-8 have been withdrawn. 

Response to Amendment
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed plurality of sediment removal filter cartridges containing a polypropylene cloth coated with a gamma alumina must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant’s original disclosure is objected to for failing to provide sufficient written description of all the plurality of sediment removal filter cartridges containing a polypropylene cloth coated with a gamma alumina.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “A nanoadsorbent based filter, the nanoadsorbent based filter comprising a polypropylene cloth…in a plurality of sediment removal filter cartridges…wherein the plurality one of the plurality of sediment removal filter cartridges is attached to an inlet of an overhead tank containing contaminated water, and another one of the plurality of sediment removal filter cartridges is connected to an outlet of a container where treated water is stored.” 
However, Applicant’s original disclosure does not indicate that each and every sediment removal filter cartridges contains a polypropylene cloth that is coated with the gamma alumina.
Applicant’s Fig. 1. Shows a first chamber 2 with a cartridge containing the hollow perforated tube wrapped with carbon containing polypropylene cloth 4. Fig. 2 shows components 6,8,10 are each housing containing the cartridges with the nanoalumina. Component 7,9,11 are cartridges containing hollow perforated tube wrapped with the nanoalumina coated polypropylene cloth. This suggests that the cartridge within the first chamber (2) contains a perforated tube wrapped with a carbon containing polypropylene cloth, and does not suggest having the gamma alumina nanoadsorbent.
Thus, Applicant’s Figures and original disclosure, as filed, does not provide sufficient support for the plurality of sediment removal filter cartridges all having a polypropylene cloth coated with the gamma alumina. 
Claim 8 contains a similar issue, as suggesting that all of the  plurality of sediment removal filter cartridges contain the polypropylene cloth with gamma alumina.
Dependent claims not recited above require all of the same elements as their respective parent claims, and therefore are rejected for the same reasons set forth in the claims from which they depend upon. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 1 recites, “A nanoadsorbent based filter…” It is unclear from the body of the claim as to what component(s) is/are generating a nanoadsorbent based filter. The claims do mention in line 3 that the polypropylene cloth coated with a gamma alumina nanoadsorbent is inside a plurality of sediment removal filter cartridges, however it is unclear whether the gamma alumina that is a nanoadsorbent or if the filter cartridge is providing a nanoadsorbent based filter.
Claim 8 contains a similar issue reciting, “a nanoadsorbent based filter…” in line 1.
Dependent claims not recited above require all of the same elements as their respective parent claims, and therefore are rejected for the same reasons set forth in the claims from which they depend upon. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL Park (Clean and Facile Solution Synthesis of Iron(III)-Entrapped g-Alumina Nanosorbents for Arsenic Removal); 
Tsukamoto (2014/0291246); 
NPL Lee (Enhanced adsorptive removal of fluoride using mesoporous alumina); 
NPL Rao (ADSORPTION OF FLUORIDE BY GAMMA ALUMINA); 
NPL Yu (Adsorptive removal of arsenate and orthophosphate anions by mesoporous alumina).
Hay (US4968426) – using alpha alumina in ultrafiltration membranes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779